     Case 2:20-cr-00944-KM Document 3 Filed 09/16/21 Page 1 of 2 PageID: 32
PROB 12A
(7/93)

                                United States District Court
                                             for
                                   District of New Jersey
                           Report on Offender Under Supervision
his
Name of Offender: Michael Giles                                                          Cr.: 20-00944-001
                                                                                        PACTS #: 7172883

Name of Sentencing Judicial Officer:          THE HONORABLE CATHY SEIBEL, U.S. DISTRICT
                                              JUDGE, SOUTHERN DISTRICT OF NEW YORK

Name of Newly Assigned Judicial Officer: THE HONORABLE KEVIN MCNULTY, U.S. DISTRICT
                                         JUDGE, DISTRICT OF NEW JERSEY

Date of Original Sentence: 02/25/2014

Original Offense:   Using a Communication Facility in Committing, Causing and Facilitating the
                    Commission of a Felony, 21 U.S.C. § 843(b)

Original Sentence: 48 months imprisonment, 12 months supervised release

Special Conditions: Alcohol/Drug Testing and Treatment, Search/Seizure, $100 Special Assessment

Type of Supervision: Supervised Release                         Date Supervision Commenced: 09/30/2020

                                 NONCOMPLIANCE SUMMARY

Nature of Noncompliance

On September 8, 2021 and September 9, 2021, Giles left the District of New Jersey and did not receive
approval from his Probation Officer to enter Pennsylvania. On September 9, 2021, the Lehigh Northampton
Airport Authority Police Department in Pennsylvania advised our office of an incident involving a rental
car that Mr. Giles returned on September 8, 2021. Specifically, $400 in one-dollar bills were found in the
rental vehicle, along with drug paraphernalia (a crack pipe), which was found inside a tissue under the cash.
Mr. Giles returned to the airport on September 9 to retrieve the money he reported leaving inside the rental
car but was informed by police that the items were logged in evidence as part of a drug investigation. No
charges have been filed.

U.S. Probation Officer Action

The U.S. Probation Office recommends presentation of this document to the offender as a formal written
reprimand from the Court. The probation office will continue to closely monitor the individual’s progress
and will report any further noncompliance.
       Case 2:20-cr-00944-KM Document 3 Filed 09/16/21 Page 2 of 2 PageID: 33
                                                                                         Prob 12A – page 2
                                                                                             Michael Giles

                                                         Respectfully submitted,

                                                         SUSAN M. SMALLEY, Chief
                                                         U.S. Probation Officer




                                                          By:   MARIBEL PEREZ
                                                                U.S. Probation Officer

/ mp

APPROVED:



                                          09/16/2021
DONALD L. MARTENZ, JR.                        Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

   This document will serve as an official written reprimand issued under the authority of the Court (as
X recommended by the Probation Office)
   Submit a Request for Warrant or Summons
   No Formal Court Action to be Taken at This Time
   Other

                                                                  /s/ Kevin McNulty
                                                                 Signature of Judicial Officer


                                                                       9/16/2021
                                                                             Date
